DETAILED ACTION
Pending Claims
Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claims 1-9, claims 1, 7, and 9 should specify an aqueous polyurethane dispersion for improved clarity.  Claims 2-6 and 8 are objected to because they are dependent from claim 1.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a temperature at the bottom of 48oC” (see claim 5) is not mentioned in the specification.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “ketazine” in claims 1-9 is used by the claim to mean “a reaction product of acetone and hydrazine” while the accepted meaning is “a reaction product of any ketone and hydrazine .”  The term is indefinite because the specification does not clearly redefine the term.
Further regarding claims 1-9, the distillation features a vapour temperature that exceeds the temperature at which removal of acetone is achieved by at maximum 10%.  It is unclear if the “temperature at which removal of acetone is achieved” is referring to a condition that occurs during the process or a condition that is independently determined outside of the process.  It is further unclear if the presence/removal of acetone is a feature of the process or if it is simply used as a standard for determining the vapour temperature.  Lastly, it is unclear if the “temperature at which removal of acetone is achieved” and the relative vapour temperature are based on a constant pressure condition or different pressure conditions.

Suggested Claim Language
The following is suggested claim language to overcome the above objection and rejection:

1. (Proposed language) Process for the removal of acetone and a an aqueous polyurethane dispersion comprising: 
providing an aqueous polyurethane dispersion containing acetone and a ketazine, wherein the ketazine is a reaction product of acetone and hydrazine; 
removing the acetone by distillation of the aqueous polyurethane dispersion at a selected pressure and an increasing vapour temperature until reaching a vapour temperature at which removal of the acetone is achieved; and 
continuing distillation at the selected pressure and an increased until removal of the ketazine is achieved; wherein the increased vapour temperature constantly exceeds the vapour temperature at which removal of the acetone is achieved by no more than 

2. (Proposed language) Process according to Claim 1, wherein the selected is [[of]] at least 120 mbar and [[a]] the increased vapour temperature is [[of]] at most 53°C.  

3. (Proposed language) Process according to Claim 2, wherein a temperature during the continuing distillation is at most 53°C.  

4. (Proposed language) Process according to Claim 2, wherein the removing of acetone by distillation is commenced [[at]] with a temperature of at most 45°C and the continuing distillation is performed with an increased bottom temperature of up to a maximum of 53°C.  

5. (Proposed language) Process according to claim 1, wherein the vapour temperature at which removal of the acetone is achieved is 48°C, and the continuing distillation takes place for at least two hours.  

6. (Proposed language) Process according to claim 2, wherein the selected pressure does not exceed 140 mbar.  

7. (Proposed language) Process according to claim 1, wherein more than 90% of the ketazine originally present in the aqueous polyurethane dispersion is removed.  

8. (Proposed language) Process according to claim 1, wherein the polyurethane of the aqueous polyurethane dispersion was constructed by chain extension of [[a]] an isocyanate-functional prepolymer with hydrazine.  

9. (Proposed language) Process according to claim 1, wherein the ketazine content of the aqueous polyurethane dispersion at continuing distillation is below 1000 ppm.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Rische et al. (US 2007/0167565 A1) and Gertzmann et al. (US 2006/0241228 A1) represent the closest prior art.  Both Rische et al. (see Examples 5 & 6 in paragraphs 0091-0092) and Gertzmann et al. (see Dispersion 1 in paragraph 0060) disclose distillation techniques at a selected pressure to remove acetone from aqueous polyurethane dispersions.  Both disclose the use of hydrazine as a chain extender in the formation of the polyurethane, which suggests the presence of a ketazine formed from acetone and hydrazine (prior to distillation).  However, neither refence addresses the removal of this ketazine by: continuing distillation at the selected pressure and an increased vapour temperature until removal of the ketazine is achieved; wherein the increased vapour temperature constantly exceeds the vapour temperature at which removal of the acetone is achieved by no more than 10%.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 1, 2022